SWEENEY, J.
Heard on defendant’s motion for a new trial.
This is an action ■ of assumpsit brought to recover $375.31 on a promissory note and also a balance due on book account. After a two days’ trial the jury returned a verdict for the plaintiff in the sum of $409. The defendant duly filed a motion for a new trial, claiming that the verdict is against the law and the evidence and that he has discovered' new and material evidence since the trial.
The basis of the action was a written agreement between the plaintiff and defendant by which the defendant becomes the sales agent of the plaintiff and undertook to sell automobile tubes equipped with a patented valve. The defendant ordered a number of these tubes from the plaintiff and gave his note for the amount agreed upon as the price of the tubes. The parties had other dealings, as shown by the testimony-of the plaintiff relating to its book account.
The matters in dispute were submitted to the jury after the defendant had the advantage and benefit of having his case presented by an experienced attorney.
The Court has duly considered the evidence and, as it cannot say that the verdict of the jury is against the fair preponderance of the evidence, the verdict is approved.
The Court has considered the facts stated in the affidavits submitted by the defendant in support of his-ground of newly discvored evidence and in its judgment the facts stated in these affidavits would not render a different verdict reasonably certain.
Defendant’s motion for a new trial is denied.
For Plaintiff: E. C. Stiness and D. H. Morrissey.
For Defendant: S. J. Casey.